Title: From Benjamin Franklin to Jeremiah Meyer, [before 20 April 1771]
From: Franklin, Benjamin
To: Meyer, Jeremiah


One of the great difficulties in knowing Franklin through the written words he left behind him is that he rarely, on paper, lost his temper. He sometimes did in his marginalia, his most private comments; but in his correspondence with others he preserved a calm that was undoubtedly more Olympian than the flesh-and-blood man could maintain. This draft by a thoroughly angry Franklin, therefore, has a human value that has nothing to do with whether he sent what he had drafted, or moderated its tone to accord with his public persona.
 [Before April 20, 1771]
Dr. Franklin presents his Compliments to Mr. Meyer, and prays him not to detain any longer the Picture from which he was to make a Miniature, but return it by the Bearer. Hopes Mr. Meyer will not think him impatient, as he has waited full Five Years, and seen many of his Acquaintance tho’ applying later, serv’d before him. Wishes Mr. Meyer not to give himself the Trouble of making any more Apologies or to feel the least Pain on Account of his disappointing Dr. Franklin who assures him, he never was disappointed by him but once, not having for several Years past since he has known the Character of his Veracity, had the smallest dependance upon it.
